Citation Nr: 1213563	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-36 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION
The Veteran served on active duty from October 1942 to March 1946.  The Veteran died in March 2000, and the appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.  

2.  In an October 2000 rating decision, service connection for cause of the Veteran's death was denied.  

3.  The evidence received since the October 2000 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The October 2000 rating decision that denied entitlement to service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has been submitted since the October 2000 rating decision, and the claim of entitlement to service connection for cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision to reopen the claim on appeal, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

At the time of the October 2000 rating decision, the pertinent evidence of record consisted of the Veteran's death certificate, private medical records from September 1988 to December 1988, VA outpatient treatment records dated in December 1999, a March 2000 VA examination report, and the Veteran's service treatment records.  The Veteran died in March 2000, and according to the death certificate, the Veteran's immediate cause of death was Parkinson's disease with coronary heart disease listed as a significant condition contributing to his death but not resulting in the underlying cause (Parkinson's disease).  At the time of his death, the Veteran was service-connected for dysentery, evaluated as 10 percent disabling.  

In the October 2000 rating decision, the RO denied service connection for cause of the Veteran's death.  The RO explained that there was no evidence of record showing that the Veteran's causes of death were related to his military service or that his service-connected dysentery contributed to his death.  Thus, service connection for cause of the Veteran's death was denied.  The appellant submitted a notice of disagreement (NOD) in August 2001, and a statement of the case (SOC) was issued in May 2002.  However, in August 2002, the RO received the appellant's substantive appeal, which was considered untimely by the RO as reflected in a November 2005 supplemental statement of the case (SSOC), and by the Board in an April 2006 decision.  Thus, the October 2000 rating decision became final.  38 U.S.C.A. § 7105 (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2011); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

Since the October 2000 rating decision, additional evidence has been added to the record in support of the appellant's application to reopen.  For the reasons discussed below, the evidence is new and material, and the claim on appeal is reopened.  

The additional evidence added to the record since the October 2000 rating decision includes a private medical operation report dated February 1997 and a July 2001 VA medical opinion.  The appellant asserts that the Veteran's service-connected amoebic dysentery caused his intestinal problems, which in turn, caused his untimely demise.  The private medical operation report notes that the Veteran underwent a sigmoid colectomy, primary anastomosis in February 1997.  In July 2001, a VA Chief Clinical Executive concluded that the Veteran died not from his bowel problems and bowel surgery, but rather his Parkinson's disease with dementia.  

Specifically, the Board notes that both the February 1997 private operation report and July 2001 VA medical opinion are new, in that they were not previously of record at the time of the October 2000 rating decision, which denied service connection for cause of the Veteran's death.  Both are not cumulative or redundant of evidence already of record because the private operation report notes the Veteran's intestinal problems prior to his death, and the July 2001 VA medical opinion discusses the etiology of the Veteran's death.  

Because the newly submitted evidence provides further details about the Veteran's cause of death, and its relationship to the Veteran's service-connected dysentery, it is material because it bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for cause of the Veteran's death.  

Given the foregoing, the Board finds that the newly submitted evidence described above, to be both new and material.  Having submitted new and material evidence, the Veteran's claims on appeal is reopened.  38 U.S.C.A. § 5108 (West Supp. 2011); 38 C.F.R. § 3.156 (2011).  


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for cause of the Veteran's death is reopened; and to that extent only, the appeal is granted.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for cause of the Veteran's death.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  
As mentioned above, the Veteran died in March 2000.  The death certificate indicates that the immediate cause of death was Parkinson's disease with coronary heart disease listed as an "other" significant condition contributing to death but not resulting in the underlying cause.  At the time of his death, the Veteran was service-connected for dysentery, evaluated as 10 percent disabling.  

The appellant contends that the Veteran's cause of death was related to his service-connected dysentery.  In a June 2011 statement, she explains that the service-connected dysentery caused his intestinal problems, which caused him to undergo surgery to remove his intestines prior to his death, and ultimately led to his untimely demise.  

Review of the evidentiary record reveals that the RO has obtained private treatment records from September 1988 to December 1988, a February 1997 private operation report, and VA outpatient treatment records from December 1999.  The appellant has indicated that the Veteran received treatment for intestinal problems from November 1996 to the time of his death from the Walla Walla VA Medical Center.  However, the Veteran's complete VA medical records, including the terminal records, have not been associated with the claims file.  The death certificate indicates that he was residing at the SunBridge Healthcare and Rehabilitation facility at the time of his death.  The appellant has indicated that the Veteran was transferred to that facility about five days prior to his death.  The Board notes that since VA has notice of outstanding potential relevant records, VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2011).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Because VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  The complete records of treatment and surgery at the St. Mary's Medical Center in Walla Walla in February 1997 should also be obtained.  Thus, such records should be requested on remand.  

Additionally, during the pendency of this appeal the Court issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, in general, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation (DIC) case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Board notes that notice of the type of information and evidence necessary to establish an evaluation and effective date for the benefits on appeal has not been provided in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, corrective notice can be provided on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that provides (1) a statement of the conditions for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  Additionally, send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the information and evidence needed to establish a disability rating and an effective date for the disability on appeal, as outlined by the Court in Dingess/Hartman.

2.  The RO should contact the appellant and request the necessary release to obtain copies of all records of treatment of the Veteran from the St. Mary's Medical Center in Walla Walla, to include all records associated with surgery in February 1997, as well as any record of the SunBridge Care and Rehabilitation facility.  All records obtained should be associated with the claims file.  Any negative search request should be noted in the record and communicated to the appellant.

3.  The RO should obtain all VA treatment records of the Veteran, to include the Walla Walla VA Medical Center and the terminal records.  Any negative search request should be noted in the record and communicated to the appellant.

4.  After conducting any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


